              Case 2:16-cv-01941-JLR Document 81 Filed 03/02/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          G.G., et al.,                                 CASE NO. C16-1941JLR

11                               Plaintiffs,              RULE 16(B) AND RULE 23(D)(2)
                   v.                                     SCHEDULING ORDER
12                                                        REGARDING CLASS
                                                          CERTIFICATION MOTION
            VALVE CORPORATION,
13
                                 Defendant.
14

15          Before the court is the parties’ Joint Status Report (Dkt. # 79). Having considered

16   the submission, the court ADOPTS the parties’ proposed class certification briefing

17   schedule and ORDERS that the briefing on class certification shall proceed as follows:

18
      Deadline to complete fact discovery            May 28, 2021
19
      related to class certification
20    Plaintiffs’ deadline to disclose experts for   June 4, 2021
      class certification pursuant to Fed. R. Civ.
21    P. 26(a)(2)

22


     ORDER - 1
              Case 2:16-cv-01941-JLR Document 81 Filed 03/02/21 Page 2 of 3




 1    Valve’s deadline to disclose experts for         July 6, 2021
      class certification pursuant to Fed. R. Civ.
 2    P. 26(a)(2)
      Deadline to complete expert discovery            July 16, 2021
 3    regarding experts for class certification,
      including all expert depositions
 4    Deadline to file Plaintiffs’ Motion for          July 30, 2021
      Class Certification accompanied by the
 5    evidence and declarations on which
      Plaintiffs rely in seeking class certification
 6    Deadline to file Valve’s Opposition to           September 29, 2021
      Plaintiffs’ Motion for Class Certification
 7    accompanied by the evidence and
      declarations on which Valve relies in
 8    opposing class certification
      Deadline to file Plaintiffs’ Reply Brief in      October 29, 2021
 9    Support of Motion for Class Certification

10
            The court will set further case schedule deadlines pursuant to Federal Rule of Civil
11
     Procedure 16(b) after ruling on the motion for class certification. Counsel for Plaintiff(s)
12
     shall inform the court immediately should Plaintiff(s) at any time decide not to seek class
13
     certification. The dates set in this scheduling order are firm dates that can be changed
14
     only by order of the court, not by agreement of the parties. The court will alter these
15
     dates only upon good cause shown. The failure to complete discovery within the time
16
     allowed will not ordinarily constitute good cause. As required by LCR 37(a), all
17
     discovery matters are to be resolved by agreement if possible. In addition, pursuant to
18
     Federal Rule of Civil Procedure 16, the Court “direct[s] that before moving for an order
19
     //
20
     //
21
     //
22


     ORDER - 2
              Case 2:16-cv-01941-JLR Document 81 Filed 03/02/21 Page 3 of 3




 1   relating to discovery, the movant must request a conference with the court” by notifying

 2   Ashleigh Drecktrah at (206) 370-8520. See Fed. R. Civ. P. 16(b)(3)(B)(v).

 3         Dated this 2nd day of March, 2021.

 4

 5                                                   A
                                                     The Honorable James L. Robart
 6
                                                     U.S District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
